IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                         : NO. 393
                                               :
DESIGNATION OF CHAIR OF MINOR                  : MAGISTERIAL RULES DOCKET
COURT RULES COMMITTEE                          :




                                         ORDER


PER CURIAM:



         AND NOW, this 29th day of January, 2016, Magisterial District Judge Donna R.

Butler is hereby designated as Chair of the Minor Court Rules Committee.



         Mr. Justice Eakin did not participate in the decision of this matter.